DISSENTING OPINION.
We agree that the reasoning and the result reached in the majority opinion are in harmony with previous decisions of this Court. We are convinced, however, that these earlier decisions have adopted an interpretation of the term "distinguishing mark" which is not justified by statutory provisions and which nullifies the intent of the statutes and runs counter to the evident legislative policy back of these statutes. The earlier decisions, and the decision in this case, assume that there may be "distinguishing marks" upon a ballot which "are not distinguishing marks such as the act contemplates shall render the ballot void". Spaulding v. Romack (1916), 185 Ind. 105, 113, 113 N.E. 229, 231. The majority opinion states that "it reasonably appears that the marks were accidentally placed on the ballots by an election clerk but were not placed there `for the purpose of identifying the same . . . or vitiating the same'." We think that the only time that it becomes material to determine the purpose for which distinguishing marks are placed upon a ballot is when any election official is being tried on a criminal charge under § 7524 Burns Ann. Ind. St. 1926. Section 7526 Burns,supra, provides, without qualification, that "any ballot which shall bear any distinguishing mark *Page 197 
or mutilation shall be void and shall not be counted". Section 7497 Burns, supra, prescribes that a voter shall indicate the candidates for whom he desires to vote by making a cross on the square immediately preceding their names; and then, without qualification, provides that "a mark on the ballot in violation of this provision shall be treated as a distinguishing mark." In short there is nothing in the statute to indicate that the purpose for which, or the form in which a "distinguishing mark" appears upon a ballot is material. It is our belief that neither election officials nor courts can consider any evidence except the ballot itself for the purpose of determining whether a distinguishing mark appears upon a ballot, except in case of criminal proceedings where the statute expressly makes purpose or intent an element of the crime. In Sego v. Stoddard (1894),136 Ind. 297, 306-307, 36 N.E. 204, are found the following statements by this Court:
"Criminal statutes imposing severe penalties against the crime had proven but idle and powerless fulminations, at which both the buyer and seller laughed, feeling that their mutual interest would hold the secret of their crime against free government securely locked in their breasts. So that the statute was the outgrowth of the desire of all to rid the state of the burning disgrace and ominous danger to popular government. And the leading idea and thought of the whole act was not to afford relief against the fraud of vote buying and bribery at elections after its commission, but it was to devise a plan by which the honest voter could not only be freed from intimidation by making his vote a secret known only to himself and his God, but it was to absolutely shut the door against making merchandise of his vote by the corruptible voter as near as human ingenuity could devise such a plan. That the plan has proven eminently successful is evidenced by the fact that all political parties warmly approve the law, and that thirty-odd of our sister states have since substantially adopted it.
"The idea was not, as appellant's counsel seem to *Page 198 
think, to so provide as to render it impossible for the purchased or bribed voter to afterwards identify the ticket he voted by looking at and inspecting it, because the other provisions of the act provide for a destruction of the ballots after they are counted, and before anybody except the officers can see them. But it was to guard against the possibility of the vote seller indicating to the buyer in advance how his ballot would be distinguished from the other ballots in the box, so that the buyer or his agent, who may be one of the election officers, could tell, when the bribed voter's ballot was reached in the count, that such bribed voter had carried out his contract.
"It was believed that if it could be rendered impossible for the buyer or his agent to identify the ballot voted by the purchased voter from a mere indication beforehand how it should be marked, the desired end would be reached, because it was believed that, as a general thing, a vote buyer would not risk his money on a vote seller without some assurance other than the mere word of the bribed voter."
We think the proper test of a distinguishing mark is whether it makes it possible for the ballot to be distinguished from the other ballots in the box and not whether the mark in question was put upon the ballot for the purpose of vitiating or even identifying the ballot.